Citation Nr: 0900374	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for diabetes mellitus, Type II (DM).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a fractured nose.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right eye injury, to include 
ocular pain, asthenopia and epiphora.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of excision of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2006 
and May 2007 of the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The April 2006 
rating decision denied the veteran's petition to reopen his 
claims of entitlement to service connection for DM, residuals 
of a nose fracture and residuals of a right eye injury.  The 
decision also granted an increase in disability for residuals 
of a pilonidal cyst excision, and assigned a 10 percent 
disability rating.  The veteran submitted a notice of 
disagreement (NOD) in May 2006 and perfected his appeal with 
regard to the issues of whether new and material evidence had 
been received sufficient to reopen his claims of entitlement 
to service connection for DM and residuals of a nose fracture 
as well as the 10 percent disability rating for residuals of 
his pilonidal cyst excision.  In May 2007, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of a right eye disability and assigned a 10 percent 
disability rating.  The veteran submitted a NOD with this 
assignment in June 2007 and perfected this appeal in August 
2007.

With regard to the veteran's petition to reopen his claims of 
entitlement to service connection for DM and residuals of a 
nose fracture, to establish jurisdiction over these issues, 
the Board must first consider whether new and material 
evidence has been submitted to reopen the claims.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed 
in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has not been submitted to 
reopen the claims.

In September 2007, the veteran presented sworn testimony 
during a personal hearing in St. Louis, Missouri, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

In December 2007, the veteran submitted additional evidence 
to the Board.  He specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

The issues of entitlement to a disability rating in excess of 
10 percent for residuals of a pilonidal cyst excision and 
entitlement to an initial disability rating in excess of 10 
percent for residuals of a right eye injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran will be informed if further 
action on his part is required.


FINDINGS OF FACT

1.  The RO denied the veteran's claims of entitlement to 
service connection for DM and residuals of a nose fracture in 
January 2003; the veteran was properly informed of the 
adverse decision and his appellate rights, and he did not 
appeal.

2.  Evidence received since the January 2003 RO decision that 
denied the veteran's claims of entitlement to service 
connection for DM and residuals of a nose fracture does not 
raise a reasonable possibility of substantiating the claims.




CONCLUSION OF LAW

The criteria for reopening the claims of entitlement to 
service connection for DM and residuals of a nose fracture 
are not met, and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the veteran be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denials.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  
Despite this change in the regulation, the October 2005 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  The October 2005 
letter also provided notice of the elements of new and 
material evidence and the reasons for the prior denials.  The 
criteria of Kent are satisfied.  See Kent, supra.  

Since the Board has concluded that new and material evidence 
has not been submitted for the claims for service connection, 
reopening is not warranted and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  In attempts to reopen previously denied claims for 
service connection, the duty to assist does not include 
provision of medical examinations or opinions, unless new and 
material evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii) (2008).  The veteran was not afforded an 
examination in association with his petitions to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on these claims.  
Accordingly, there is no duty to provide an examination and 
no error exists.  Id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2008).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The January 2003 RO 
decision that denied the veteran's claims is final and may 
not be reopened in the absence of new and material evidence.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).  The Board notes that 38 C.F.R. § 
3.156(a), which defines new and material evidence, requires 
that evidence raise a reasonable possibility of 
substantiating the claims in order to be considered "new and 
material," and defines material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claims.  See 38 C.F.R. § 3.156(a) (2008).  
The credibility of the evidence is presumed for the purpose 
of reopening.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The veteran filed his original claims of entitlement to 
service connection for DM and residuals of a nose fracture in 
March 2002, which were denied by a rating decision issued in 
January 2003.  The veteran did not appeal these claims and 
they became final.  The January 2003 RO decision denied the 
veteran's claim of entitlement to service connection for DM 
because the service treatment records (STRs) were completely 
negative for any complaints of or treatment for DM and there 
was no evidence the veteran had service in the Republic of 
Vietnam.  The veteran's claim of entitlement to service 
connection for residuals of a nose fracture was denied 
because the STRs were also negative for any treatment for a 
nasal injury and the December 2002 VA examination noted a 
normal nasopharynx.  There was no medical nexus evidence of 
record connecting the DM and residuals of a nose fracture 
with the veteran's time in service.  For evidence to be new 
and material in this matter, (i.e., relating to unestablished 
facts necessary to substantiate the claims, and raising a 
reasonable possibility of substantiating the claims), it 
would have to tend to show that the veteran had been in-
country in Vietnam during his time in service, that he 
suffered a nasal fracture in service and that he suffered 
from current residuals of such a fracture.  Evidence would 
also have to demonstrate a medical nexus between a nasal 
fracture in service and current diagnosed residuals of such 
an injury.

In the current attempt to reopen the claim, the RO received: 
service personnel record dated February 4, 1972; additional 
service personnel records to include information about 
Operation New Life; VA examination reports dated in February 
2006; and Travel Board hearing testimony dated in September 
2007.  This "new" evidence is not material, however.  The 
newly received evidence does not contain evidence the veteran 
had service in Vietnam or that he fractured his nose.  There 
are also no medical nexus statements to support the veteran's 
contentions.  There are no further records identified by the 
veteran available to satisfy these claims.  As such, the 
Board concludes that the petition is denied given the absence 
of new and material evidence to reopen the claims. 

The Board finds that the evidence received since January 2003 
does not raise a reasonable possibility of substantiating the 
claims.  Therefore, the evidence is not material.  The 
petition to reopen the veteran's claims of entitlement to 
service connection for DM and residuals of a nose fracture is 
denied.


ORDER


The application to reopen the claim of entitlement to service 
connection for DM is denied.

The application to reopen the claim of entitlement to service 
connection for residuals of a nose fracture is denied.




REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims of entitlement to a disability rating in excess of 10 
percent for residuals of a pilonidal cyst excision and 
entitlement to an initial disability rating in excess of 10 
percent for residuals of a right eye injury.

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
that determined for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Although the October 
2005 VCAA letter advised the veteran that an increase in 
disability for the residuals of his pilonidal cyst excision 
must be shown, the letter did not address the crucial point 
regarding the effect that the worsening of the veteran's 
disability has had on his employment and daily life.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  This was 
also not specified in the October 2005 VCAA letter.  Id.

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the claims are granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

The Board also notes the veteran's continued complaints that 
the residuals of his pilonidal cyst excision and the 
residuals of his right eye injury have increased in severity.  
See Travel Board hearing transcript, September 19, 2007.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  As such, the 
RO/AMC must obtain any outstanding VA treatment records.  
Thereafter, the veteran must be scheduled for new VA skin and 
scars and eye examinations to determine the current level of 
his disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
a corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings as outlined by the 
Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the 
notice should include the following:

(A) notification to the claimant that, 
to substantiate a claim, the claimant 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life; 

(B) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; 

(C) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; 

(D) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The RO/AMC must send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  The RO/AMC should obtain any 
available VA treatment records from 
2006 to the present.  If no records are 
available, this must be memorialized in 
the veteran's claims file.

4.  After obtaining any relevant 
evidence associated with the paragraphs 
above, the veteran should be scheduled 
for new VA skin (to include scars) 
examination and a VA eye examination in 
order to determine the current severity 
of the residuals of his pilonidal cyst 
excision and right eye injury.  The 
examiners should review pertinent 
documents in the veteran's claims file 
in conjunction with the veteran's 
examinations and note as much in the 
examination reports.  The examiners 
should discuss the nature and current 
severity of the veteran's residuals of 
his pilonidal cyst excision and right 
eye injury, providing thorough 
rationales for any opinions reached.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


